—Judgment, *73Supreme Court, New York County (Bernard Fried, J.), rendered March 26, 1998, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
Defendant’s challenges for cause to two prospective jurors were properly denied. Each of the prospective jurors’ responses, viewed as a whole, established his and her ability to be fair and impartial (see, People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.